department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp bo3 khbryan tl-n-4568-00 uil memorandum for district_counsel cc msr stx aus south texas district from sara m coe chief cc pa apjp bo3 subject significant service_center advice - claim_for_refund math errors this significant service_center advice responds to your memorandum dated date in which you request advice on whether an original filed return which contains a mathematical error can be considered a refund claim facts the facts are accepted as stated in the date memorandum the questions posed by the memorandum include the following all the information on the original return was valid with the exception of the ssn can the original return be considered a timely-filed claim_for_refund for the purpose of refunding the claimed overpayment should the service issue a sec_6532 notice of claim disallowance in cases in which the original return claims a refund and the service makes a math error assessment thereby reducing the refund claimed on the original return has the statute_of_limitations for filing a suit_for_refund expired in this case is there a bar on refunding the overpayment shown on the original return because the taxpayer did not supply the required information until after the statute_of_limitations for filing a claim_for_refund had expired issues whether the original return included a valid refund claim tl-n-4568-00 assuming the original return included a valid refund claim whether the refund claim was properly disallowed by the service whether the second return is an amendment that relates back to the original filed return whether the statute_of_limitations for filing a refund_suit has expired in the instant case whether a notice of claim disallowance under sec_6532 should be issued in cases in which the original return claims a refund and the service makes a math error assessment thereby reducing the refund claimed on the original return conclusions the original return filed by petitioner contained a valid claim_for_refund the refund claim was never properly disallowed by the service the second return filed after the expiration of the statute_of_limitations for filing a claim can be considered an amendment to the original filed return the period of limitation has not expired and a refund can be issued in the instant case based on the new information provided it is recommended that in the future a notice of claim disallowance under sec_6532 be issued in a case in which an original return claims a refund and the service makes a math error assessment thereby reducing the refund claimed on the original return law and analysis sec_7422 provides that no suit for a tax_refund may be maintained unless a claim_for_refund_or_credit has been duly filed with the service was original return a claim_for_refund sec_301_6402-3 states in relevant part that in general in the case of an overpayment of income taxes a claim for credit or refund of such overpayment shall be made on the appropriate income_tax return sec_301_6402-3 provides in relevant part that a properly executed individual original income_tax return constitutes a claim_for_refund within the meaning of sec_6402 and sec_6511 for the amount of overpayment disclosed by tl-n-4568-00 the return if the return contains a statement setting forth the amount determined to be an overpayment and advises the service whether the amount should be refunded or should be applied as a credit against the taxpayer’s estimated income_tax for the immediately succeeding tax_year the supreme court has long recognized that perfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn as such and evinces an honest and genuine endeavor to satisfy the law see 293_us_172 280_us_453 the most frequently cited recitation of the standards for determining if a document is a valid_return is set forth by the tax_court in 82_tc_766 aff’d per curiam 793_f2d_139 6th cir under beard a document constitutes a valid tax_return if it meets four factors there is sufficient data to calculate tax_liability the document purports to be a return there is an honest and reasonable attempt to satisfy the requirements of the tax law the taxpayer has signed the return under penalties of perjury sec_6611 provides that if the service refunds an overpayment within days after the date the return is filed no interest is allowed on the overpayment sec_6611 provides that for interest purposes a return is not treated as filed until it is filed in processible form sec_6611 interest on overpayments g no interest until return in processible form a return shall not be treated as filed until it is filed in processible form for purposes of paragraph a return is in a processible form if - a such return is filed on a permitted form and b such return contains - i the taxpayer’s name address and identifying number and the required signature and ii sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return in the instant case the taxpayer’s original return meets the requirements of sec_301_6402-3 and beard and thus was a valid claim_for_refund the fact that it is not processible does not mean the return is not valid tl-n-4568-00 was the refund claim properly disallowed sec_6532 and sec_301_6532-1 provide in relevant part that no suit or proceeding under sec_7422 for recovery_of any internal revenue tax penalty or other sum shall be begun until whichever of the following first occurs the expiration of months from the date of filing the required claim or a decision is rendered on such claim prior to the expiration of months after the filing nor after the expiration of years from the date of mailing by certified mail or registered mail by the service to the taxpayer a notice of the disallowance of the part of the claim to which the suit relates the two-year period for commencing a refund action under sec_6532 starts to run when the service mails a notice of disallowance to the taxpayer sec_301 d provides in relevant part that any consideration reconsideration or other action with respect to a claim after the mailing by registered or certified mail of a notice of disallowance shall not extend the period for bringing suit or other proceeding under sec_7422 a notice of claim disallowance under sec_6532 was not sent by registered or certified mail to the taxpayer therefore the refund claim in the original return was never properly disallowed whether the statute_of_limitations for filing suit has expired because the refund claim was never rejected by the service the statute_of_limitations for filing a refund_suit has not expired under sec_6532 was second return an amendment to first refund claim sec_301_6402-2 provides in relevant part that no refund_or_credit will be allowed after the expiration of the statutory period of limitation applicable to the filing of a claim therefor except upon one or more of the grounds set forth in a claim filed before the expiration of such period under this regulation a claim seeking refund upon one asserted fact situation may not be amended out of time so as to require an investigation of matters not germane to the original claim 222_f3d_93 2nd cir quoting 408_f2d_817 4th cir see also favell v united_states cl_ct cl_ct stating that a taxpayer cannot amend his refund claim with an informal refund claim or otherwise to set forth a new ground for refund not asserted in the original claim after the statute_of_limitations has expired tl-n-4568-00 however an amended claim can relate back if the amendment asserts the same ground for relief as the original claim 56_f3d_1353 11th cir relying on 289_us_28 in the instant case the second return filed contained a refund claim based on the same ground as the refund claim asserted in the original filed return therefore the original refund claim can be considered to be amended with the additional facts supplied by the taxpayer in the second return filed we advise that the refund should be issued whether a notice of claim disallowance should be issued if the service never sends the taxpayer a notice of claim disallowance and the taxpayer has not waived the right to receive one the limitations_period for filing a refund_suit may be open therefore it is recommended that a notice of claim disallowance under sec_6532 be issued in a case in which an original return claims a refund and the service makes a math error assessment thereby reducing the refund claimed on the original return
